MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $100.00.
The jurat affixed to the complaint does not show that the complaint was sworn to before an officer authorized to administer the oath required under the provisions of Article 415, C. C. P. Stanley v. State, 143 Tex. Cr. R. 350, 158 S. W. 2d 785; Neely v. State, 144 Tex. Cr. R. 92, 161 S. W. 2d 294; and cases cited therein.
*428A valid complaint is a prerequisite to a valid information.
The judgment of the trial court is reversed and the cause remanded.